IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE JAMES, HUSBAND,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-272

PATRICIA JAMES, WIFE,

      Appellee.

_____________________________/

Opinion filed December 2, 2014.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Willie James, pro se, Appellant.

Michael L. Edwards, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED. See Owens v. Owens, 973 So. 2d 1169, 1170 (Fla. 1st DCA
2007).

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.